                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


EMILY M. NEWMAN,

                   Plaintiff,
                                                     Case No. 21-cv-800-pp
      v.

ANDREW M. SAUL,

                   Defendant.


    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
         WITHOUT PREPAYING THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s affidavit indicates

that she is not employed, she is not married, and she has no dependents she is

responsible for supporting. Dkt. No. 3 at 1. The plaintiff lists no monthly

income and no monthly expenses; she states that she does not own a car, her

home, or any other property of value; she indicates that she has a checking or


                                          1
savings account, but does not provide the balance. Id. at 2-4. The plaintiff

states, “Although I currently do not have bills in my name, i.e. car payment,

phone bill, etc. At one point I did when working. Due to the progression of my

medical condition, I had to quit my job and my parents had to take over the

payments.” Id. at 4. The plaintiff included a letter from her father, stating that

he has taken over her financial responsibilities “[s]ince the beginning of 2019

when she had to separate from her employment.” Dkt. No. 3-1. The plaintiff

has demonstrated that she cannot pay the $350 filing fee and $52

administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that she was denied Social Security

benefits for lack of disability, that she is disabled and that the conclusions and

findings of fact by the Commissioner when denying benefits are not supported

by substantial evidence and are contrary to federal laws and regulations. Dkt.

No. 1 at 1-2. At this early stage in the case, and based on the information in

                                          2
the plaintiff’s complaint, the court concludes that there may be a basis in law

or in fact for the plaintiff’s appeal of the Commissioner’s decision, and that the

appeal may have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 6th day of July, 2021.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
